Citation Nr: 0423139	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  98-05 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a disability rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD) on and after April 
27, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1973.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, KY.  When 
the case was before the Board August 2002, the Board decided 
the veteran's appeal for an increased rating for PTSD.  The 
appellant appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  In January 2004, the 
Court issued an order that granted a Joint Motion for Remand, 
vacated that portion of the Board's August 2002 decision 
denying a disability rating in excess of 70 percent for the 
period beginning April 27, 2001, and remanded the matter to 
the Board for action in compliance with the motion.

The Board also notes that in February 2004, the Board 
remanded the veteran's claim for an increased rating for 
residuals of abdominal stab wounds.  That claim remains in 
remand status.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished.

2.  On and after April 27, 2001, the appellant's PTSD was not 
productive of more than deficiencies in most areas with near-
continuous depression, impaired impulse control, difficulty 
in adapting to stressful situations at work and the inability 
to establish or maintain effective relationships.

3.  Throughout the period of this claim, the veteran has 
maintained full-time employment as an electrician.  


CONCLUSION OF LAW

1.  On and after April 27, 2001, the requirements for a 
rating in excess of 70 percent for PTSD have not been met.  
38 U.S.C.A. § 1155 (West 2001); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Subsequent to the filing of the appellant's claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through a March 1998 statement of 
the case, the veteran was informed of the schedular criteria 
for evaluating PTSD.  In a March 2001 letter, the RO informed 
the veteran that evidence showing that his PTSD had increased 
in severity in accordance with the schedular criteria is 
needed to substantiate his claim and that he should submit 
such evidence.  He was also told that the RO would assist him 
in obtaining such evidence, to include medical records, 
employment records, or records from Federal agencies, if he 
provided the information and authorization necessary for the 
RO to obtain such evidence.  He was provided the forms on 
which to provide the required information.  The RO also 
informed the veteran that it was obtaining the pertinent VA 
treatment records and that he would be afforded a VA 
examination after all indicated record development was 
completed.  This letter, in the Board's opinion, is in 
compliance with the requirements of the VCAA and the 
implementing regulations.  In fact, the record reflects that 
throughout the course of this claim, the RO has adequately 
informed the veteran of what was required of him and what the 
RO was doing to assist him in the development of the facts 
pertinent to his claim.  Significantly, although the parties 
have agreed that a remand was required because the Board 
failed in its August 2002 decision to adequately explain the 
reasons and bases for the determination that the notification 
requirements of the VCAA had been met, neither party has 
identified any specific deficiency in the RO's letter of 
March 2001, nor has either party identified any outstanding 
evidence that could be obtained to substantiate the claim.  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such available evidence or information.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist provisions of the VCAA and the 
implementing regulations.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 22, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that the plain language of 38 U.S.C.A. § 5103(a) 
(West 2002), requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 11.  
Pelegrini further held that VA failed to demonstrate that, 
"lack of such a pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by 
the Veterans Benefits Act of 2002, Pub. L. No. 107-330, 
§ 401, 116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")."  Id. 
at 13.

In June 2004, the Court granted the Secretary's motion for 
reconsideration and withdrew its opinion in Pelegrini I.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 22, 
2004) (Pelegrini II).  On reconsideration, the Court again 
stated that the VCAA notice must be provided before an 
initial unfavorable determination.  Id. at 3.  It also 
provided clarification essentially indicating that the 
failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 10-11.

In this case, the RO provided a VCAA letter to the appellant 
in March 2001.  Thereafter, it issued a rating decision and 
supplemental statement of the case in September 2001 and 
another rating decision and supplemental statement of the 
case in January 2002.  There is no indication in the record 
or reason to believe that the RO's determination would have 
been different had the claim not been initially adjudicated 
before compliance with the VCAA notice requirements.  In the 
Board's opinion, the facts of this case are clear and a 
remand for further RO consideration of the appellant's claim 
would only serve to further delay resolution of the claim 
with no benefit flowing to the appellant.  Therefore, the 
Board will address the merits of the claim.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

Because the current claim was filed in December 1996, the 
rating criteria pertaining to claims filed on or before 
November 7, 1996, are not applicable.  

Under the rating criteria which became effective November 7, 
1996, PTSD warrants a 30 percent evaluation for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  PTSD warrants 
a 50 percent evaluation for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood; suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130, DC 9411.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2001).  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.]  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

When a reasonable doubt arises regarding the degree of 
disability or any other point, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  

Analysis

A longitudinal review of the evidentiary record discloses 
that the appellant was attacked in service in April 1972, 
sustaining multiple stab wounds.  This incident resulted in 
PTSD, which had been rated 30 percent disabling from November 
1987.  At the time the current claim was filed in December 
1996, the appellant had been employed for many years as an 
electrician.  In a January 2002 rating decision, the RO 
increased the disability rating for PTSD to 70 percent, 
effective April 27, 2001.

VA outpatient treatment records reflect ongoing treatment for 
a bipolar disorder, PTSD and a personality disorder, as well 
as several physical ailments, from April through December 
2001.  At the end of this time period, the appellant was 
still employed, although he allegedly remained in trouble due 
to absenteeism.  

In an undated written statement received some time after 
April 2001, the appellant reported that, on October 18, 2000, 
he had to leave work because of abdominal pain.  It would 
appear, therefore, that not all of his absenteeism at work 
was attributable to PTSD or even to psychiatric causes.  

In June 2001, the appellant was accorded another official VA 
psychiatric examination.  The examining physician reported 
that the appellant continued to work full-time as an 
electrician, and he had been separated from his wife since 
1994.  After an extensive review of the appellant's medical 
and occupational history (including the appellant's report 
that he missed eight days from work in the last year due to 
his psychiatric problems and four days due to physical 
ailments, leading to a threat of suspension in May 2001) and 
based upon an interview with the appellant and a review of 
his claims file and electronic medical records, the examiner 
reported that the appellant's PTSD was manifested only by 
subjective complaints such as nightmares, intrusive thoughts, 
difficulty with concentration (although this had not been 
confirmed on objective testing) a feeling of detachment from 
others (although this may also be attributable to his 
personality disorder), and difficulty with sleep (although 
this may also be attributable to the bipolar disorder or to 
sleep apnea).  The appellant did not objectively display a 
physiological response in terms of showing distress, or an 
affectual display showing distress while describing the 
stabbing incident in service.  He also did not display the 
vegetative signs which would be expected with a depressive 
episode lasting three years, as he had claimed, nor did he 
display objective difficulty with concentration or memory 
during this evaluation (which had not been shown by testing 
in June 1999, either).  The reported diagnoses on this 
examination included PTSD and a bipolar disorder under 
Axis I, and schizoid traits under Axis II.  A GAF of 65-70 
based solely upon the PTSD symptoms was also reported on this 
examination.  

In November 2001, the appellant's treating VA psychologist 
wrote a letter indicating that she found it difficult to 
clearly separate which of his psychiatric symptoms were 
related to his service-connected PTSD, as opposed to his 
bipolar disorder, pain disorder, or personality disorder.  
According to this individual, they "appear to be 
intertwined."  This seems to contradict the medical reports 
by the treating VA psychiatrist, who, according to VA 
progress notes dated from April to December 2001, always 
clearly felt that the bipolar disorder and personality 
disorder were the appellant's primary psychiatric problems.  
In fact, according to an August 2001 psychiatric note, the 
veteran's active problems included bipolar affective NOS, 
personality disorder NOS, bipolar affective, manic-unspecific 
and bipolar affective disorder, mixed.  PTSD was not 
mentioned at all.  The treating psychiatrist has never 
indicated that all of the veteran's psychiatric symptoms are 
intertwined and seems to be treating them separately.  In 
addition, the veteran's GAF score ranged from 45 to 52 during 
this time.  

Thus, it appears that PTSD may not be the sole, or even the 
primary, component of the appellant's psychiatric problems.  
However, for the purpose of this decision, the Board will 
assume that all of the noted psychiatric symptoms and 
impairment are due to the service-connected disability.  The 
fact remains that at no time does the evidence reflect more 
social and industrial impairment than that contemplated by a 
70 percent rating.  The veteran continues to maintain full-
time employment as an electrician and there is no medical or 
other substantiating evidence of persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger to himself or others, minimal personal hygiene, etc., 
consistent with a 100 percent schedular rating.  Rather, the 
clear preponderance of the evidence indicates that the 
reported psychiatric symptoms are most consistent with a 
70 percent rating on and after April 27, 2001.  It is not 
clear whether the appellant was actually suspended from his 
job in May 2001 for excessive absenteeism, or just threatened 
with a suspension, but it is clear that his physical 
disabilities as well as his psychiatric problems contributed 
to this absenteeism.  No clinical psychiatric findings 
consistent with a 100 percent schedular rating have been 
reported.  

In reaching the foregoing determinations, the Board has 
reviewed all of the relevant evidence of record in accordance 
with 38 U.S.C.A. § 7104 (West 2002).  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  There is no indication in the record that the 
schedular evaluation is inadequate to evaluate the impairment 
of the appellant's earning capacity due to the disability at 
issue.  The veteran has not required frequent hospitalization 
for the disability and the manifestations of the disability 
are those contemplated by the schedular criteria.  Therefore, 
referral of this case for extra-schedular consideration is 
not in order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  


ORDER

Entitlement to a rating in excess of 70 percent for PTSD on 
and after April 27, 2001, is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



